Title: From George Washington to Henry Knox, 26 March 1783
From: Washington, George
To: Knox, Henry


                        
                            My dear Knox
                            Newburgh 26th March 1783
                        
                        Such as I hav,e I give unto thee. God grant the news may be true. But whether it
                            is, or not, the late conduct of the Army will redound to the immortal honor of it. Yrs most sincerely
                        
                            Go: Washington
                        
                    